Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding that the icy condition of the steps uncovered by the city’s employee whereby a dangerous condition was created by the city not later than the 27th day of January, 1938, was the condition which caused the plaintiff to fall a,t four-thirty o’clock in the afternoon of February first, was against the weight of the evidence when there is taken into consideration the weather conditions in the meantime, including a fall of more than four inches of snow and twenty-one hours with a temperature at all times above freezing during which eight one-hundredths of an inch of rain fell. All concur. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.